Case 19-15889-SMG Doc 22 Filed 05/31/19 Page 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts, gov
CHAPTER 13 P Indivi | Adjustment o t

 

 

 

 

 

[m] Original Plan
| Amended Plan (Indicate Ist, 2nd. etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc, Modified, if applicable)
DEBTOR: Geoffrey Farrell Zilberberg JOINT DEBTOR: CASE NO.: 19-15889-RBR
SSA: xxx-xx- 8456 SSA: XXX-XX-
1. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service fled with the Clerk pursuant to
Local Rules 2002-1 (C}(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 34) days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your clatm may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII Debtor(s} must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

The valuation of a secured claim, set out in Section 1], which may result in 4 .
partial payment or no payment at all to the secured creditor L] Included [m] Not included
Avoidance of a judicial lien or nonpossessory, nonpurchase-maoney security interes1, set ’ coat
out in Section fil [| Included fa] Not included
Nonstandard provisions, set out in Section VHT | Included [a Not included

 

 

 

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's

fees of 10%, beginning 30 days from the filing/conversion date. in the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

t. $7,177.78 formonths | t 60 ;

Seton eiiamrenenen

 

B. DEBTOR(SY ATTORNEY'S FEE: CI NCNE- [|] PRO BONO
Total Fees: $3500.00 _ Total Paid: =: $ 500.00 Balance Due: $3000.00
Payable $3,000.00 fmonth (Months 1 to | )

aencnnie

Allowed fees under LR 2016-1(B (2) are itemized below:

 

Applications far compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
Wi. TREATMENT OF SECURED CLAMS

A. SECURED CLAIMS: [i] NONE

{Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)Lien on Real or Personal Property:

B. VALUATION OF COLLATERAL: [li] NONE

C. LIEN AVOIDANCE [i] NONE
D.

SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[i] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[] NONE

 

 

LV-AL (ew. 16347) Page Lot 3

 
Case 19-15889-SMG Doc 22 Filed 05/31/19 Page 2 of 3

Debtor(s}: Geoffrey Farrell Zilberberg Case number: F9-ESRBSRBR
fa} The debtor(s) elect to make payments directly to each secured creditor listed below, The debtor(s} request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s} as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, ete.)
Redwaod Residential 971 Davis Dr. Atlanta, GA 30327

’ Acquisition Corp

5 U.S. Bank 2015 Land Rover Range Rover Sport

 

IV. TREATMENT OF FEES AND PRIORITY CLAIMS {as defined in 11-U.S.C. §507 and 11 ULS.C. § 1322¢aX4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [™) NONE
B. INTERNAL REVENUE SERVICE: [mj] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [Mf] NONE
D. OTHER: [a] NONE
A. Pay $3,525.25 Anonth (Months [| to 1}

  

 

Pay $6,525.25 ‘month (Months 2 ta 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. ["] If checked, the Debtor(s) will amend/modify to pay 100% to alt allowed unsecured nonpriority claims,
C. SEPARATELY CLASSIFIED: fil] NONE

* Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpricrity
creditors pursuant to |] ULS.C. § 1322.

VIL EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/essor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.
[] NONE
fm] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be

terminated in rem as to the debtor(s) and in rem and in personamm as to any codebtor(s} as te these creditors/lessors. Nothing
herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

Name of Creditor Collateral Acct. No, (Last 4 Digits) Assume/Reject
BMW Financial Services 2016 BMW 1-8 Coupe

1. fa} Assume [7] Reject
Lexus Financial Service 2016 Lexus CT200H

2. [[} Assume [M Reject

 

VH. INCOME TAX RETURNS AND REFUNDS: [i] NONE
VIEL =NON-STANDARD PLAN PROVISIONS [il] NONE

LEAS} {rev BUTI Pape 2 of 3
Case 19-15889-SMG Doc 22 Filed 05/31/19 Page 3 of 3
Debtor(s): Geattrey Farrell Zitberberg Case number: 19-15889-RBR

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) LIPON PLAN CONFIRMATION.

I declare that the foregoing chapter [3 plan is trae and correct under penalty of perjury.

oo ——F _~——€-1_Debtor 3, SL oif? ? Joint Debtor

Gebftrey Farrelf Zilberberg Date Date

 

Attorney with permission to sign on Date
Debtor(s} behaif

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 3 plan are identical to those contained in Local Form Chapter 13 Pian and the plan
contains no nonstandard provisions other than those set out in paragraph VIEL

FRE drew, 1317) Page Tof 3
